Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Applicant argued the combination of Doornewaard as modified by Cameron doesn’t teach a pump as claimed. 
Doornewaard discloses an air flow generator (228) within the exterminator housing powered to: (a) draw air from outside the exterminator housing into the exterminator housing through the air inlet (at least fig.6 and/or para 0043 for air drawn by the fan 
Applicant argued none of the prior art discloses the limitation of claim 13.
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claim 13 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
For claim 16, it is unclear whether “a gripping handle” is the same with the previously mentioned “a gripping handle” in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Doornewaard (2016/0345571) in view of Cameron et al. (2010/0032424) and Hummel et al. (2114494).
For claim 1, Doornewaard discloses An insect extermination device (at least fig.3 and/or fig.6) comprising: an exterminator housing (at least fig.3 and/or fig.6 for housing of #220) having an air inlet (fig.3 and/or fig.6 for inlet at 272 and/or 274) and an air outlet (fig.3 and/or fig.6 for outlet in connection with 250); a heater (230); and an air flow generator (228) within the exterminator housing powered to: (a) draw air from outside the exterminator housing into the exterminator housing through the air inlet (at least fig.6 and/or para 0043 for air drawn by the fan toward heater), and (b) force air drawn from outside the exterminator housing through the heater to exit heated air from the exterminator housing through the air outlet (at least fig.6 and/or para 0047).


Cameron teaches an air flow generator can be a pump (at least para 0024). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the air flow generator of Doornewaard with a pump as taught by Cameron as an alternative air flow generator in order to allow stronger current of air to be drawn into the device to quickly generate a heated environment. 
Doornewaard as modified by Cameron is silent about a gripping handle to manipulate direction of the heated air through the air outlet. 
Hummel teaches an insect extermination device comprising a gripping handle (10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron with a gripping handle as taught by Hummel in order to allow handling of the device to different area of treatment. 
For claim 2, Doornewaard as modified by Cameron and Hummel discloses wherein:(a) the exterminator housing has a plurality of walls forming an air retention space (Doornewaard, at least fig.6), (b) the air inlet of the exterminator housing is a plurality of openings in a first wall of the exterminator housing (Doornewaard, at least fig.6), and (c) the air outlet of the exterminator housing is a single opening in a second wall of the exterminator housing (Doornewaard, at least fig.6 for position of #250).  
For claim 11, Doornewaard as modified by Cameron and Hummel discloses a ratio of the total cross- sectional area of the air inlet to the total cross-sectional area of the air outlet (Doornewaard, fig.6 for a size of the air inlet to that of the outlet).
. 
Claims 3-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron and Hummel as applied to claim 1-2 and 11 above, and further in view of Swanson (2016/0047559).
For claim 3, Doornewaard as modified by Cameron and Hummel is silent about wherein a third wall of the exterminator housing has a second plurality of openings through which air from outside the exterminator housing is drawn into the air retention space.  
Swanson teaches an air condition apparatus comprising a third wall having a second plurality of openings through which air from outside the housing is drawn into the air retention space (at least fig.2 for openings #40 on a top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron and Hummel with third wall having a second plurality of openings through which air from outside the housing is 
For claim 4, Doornewaard as modified by Cameron, Hummel, and Swanson is silent about a plurality of screens individually covering each of the openings in the first wall of the exterminator housing and the openings in the third wall of the exterminator housing.  
Swanson teaches a screen covering each opening (at least fig.7 for screen 40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron, Hummel, and Swanson with a screen covering each opening as taught by Swanson in order to prevent dirt and/or particles to enter the housing. 
For claim 5, Doornewaard as modified by Cameron, Hummel, and Swanson discloses a sleeve fixed to the second wall of the exterminator housing and aligned with the air outlet (Doornewaard, #250). 
For claim 6, Doornewaard as modified by Cameron, Hummel, and Swanson is silent about an insulation surrounding the sleeve.
Hummel teaches an insect exterminator comprising an insulation surrounding a sleeve (at least fig.2 for insulation #11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron, Hummel, and Swanson with an insulation surrounding the sleeve as taught by Hummel in order to provide protection to the user during operation of the device. 

Cameron teaches an apparatus including a heater housing (115): (a) within the exterminator housing (fig.1), (b) containing the heater (230), and  -5-58671-9056159275.1(c) into which air drawn through the openings of the exterminator housing enters and from which heated air exits through the air outlet (fig.1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Doornewaard as modified by Cameron, Hummel, and Swanson with heater housing: (a) within the exterminator housing, (b) containing the heater, and-5-58671-905 6159275.1(c) into which air drawn through the openings of the exterminator housing enters and from which heated air exits through the air outlet as taught by Cameron in order to allow separation of elements inside the housing for safe repair or replacement and/or to control the flow of air. 
For claim 16, Doornewaard as modified by Cameron, Hummel, and Swanson is silent about a gripping handle, and wherein the exterminator housing has a top wall to which the handle is secured.
Hummel teaches a handle (10), and wherein the exterminator housing has a top wall to which the handle is secured (at least fig.2 for top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron, Hummel, and Swanson . 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron, Hummel, and Swanson as applied to claims 3-7 and 16 above, and further in view of Gere et al. (2012/0204478) and Mutchler (4691687). 
For claim 8, Doornewaard as modified by Cameron, Hummel, and Swanson is silent about wherein the heater is a three- dimensional array of series-connected conductor coils that are in proximity to the air outlet.
Gere teaches a heating apparatus comprising heater is a three- dimensional array of series-connected conductor coils (at least fig.8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heater of Doornewaard as modified by Cameron, Hummel, and Swanson with heater is a three- dimensional array of series-connected conductor coils as taught by Gere in order to provide for substantially free flow of air to an increased surface area for efficient result. (Note, Doornewaard as modified by Cameron, Hummel, Swanson, and Gere would result in the heater coils in proximity of the air outlet). 
Doornewaard as modified by Cameron, Hummel, Swanson, and Gere is silent about conductor coils that are in proximity to the air outlet and laterally positioned along a common axis running through the air outlet such that the air is directed across the three-dimensional array of series-connected conductor coils and along the common axis through the air outlet.

For claim 9, Doornewaard as modified by Cameron, Hummel, Swanson, Gere, and Mutchler is silent about a shroud surrounding the pump and into which air drawn from outside the exterminator housing passes and from which air drawn from outside the exterminator housing passes to the heater housing.
Cameron teaches a shroud (113) surrounding the pump and into which air drawn from outside the exterminator housing passes and from which air drawn from outside the exterminator housing passes to the heater housing (fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Doornewaard as modified by Cameron, Hummel, Swanson, Gere, and Mutchler with a shroud surrounding the pump and into which air drawn from outside the exterminator housing passes and from which air drawn from outside the . 
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron, Hummel, Swanson, Gere, and Mutchler as applied to claim 8-9 above, and further in view of Lee (2006/0064924)
For claim 10, Doornewaard as modified by Cameron, Hummel, Swanson, Gere, and Mutchler is silent about a receptacle electrically connected to the pump and to the heater and adapted to receive an electrical power cord.  
Lee teaches a receptacle (38) electrically connected to the pump and to the heater and adapted to receive an electrical power cord.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron, Hummel, Swanson, Gere, and Mutchler with a receptacle electrically connected to the pump and to the heater and adapted to receive an electrical power cord as taught by Lee in order to provide power to the device. 
For claim 12, Doornewaard as modified by Cameron, Hummel, Swanson, Gere, Mutchler, and Lee discloses a ratio of the total cross- sectional area of the air inlet to the total cross-sectional area of the air outlet (Doornewaard, fig.6 for a size of the air inlet to that of the outlet). 
Doornewaard as modified by Cameron, Hummel, Swanson, Gere, and Lee is silent about wherein the ratio of the total cross- sectional area of the air inlet to the total cross-sectional area of the air outlet is approximately 6.4:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the .
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. in view of Swanson, Gere, and Mutchler. 
For claim 13, Cameron discloses An insect extermination device (at least fig.1 for a heater capable of treating insect depending on a type of insect and/or temperature) comprising: an exterminator housing (at least fig.1 for housing of 101)  having: (a) a first side wall having a first air inlet (fig.1 for air inlet 108), (b) a front wall having an air outlet (fig.1 for outlet near 118); 1.5.22/8686923 1-3-U.S. Application No.: 16/033,364Reply to Final Office Action of July 7, 2021a shroud positioned in the exterminator housing and enclosing a pump (fig.1 for housing of a pump at 113) drawing air in from the first air inlet; a heater housing (115) positioned in the exterminator housing (fig.1), the heater housing confining flow of air from the pump and directing the air across heating elements (230) that are in proximity to the air outlet such that the air is directed across the heating elements and through the air outlet (fig.1).
Cameron is silent about a second side wall having a second air inlet and air drawn from the second air inlet. 
Swanson teaches an air condition apparatus comprising a second side wall having a second air inlet (at least fig.2 for openings #40 on a top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made 
Cameron as modified by Swanson is silent about a three- dimensional array of series-connected heating coils. 
Gere teaches a heating apparatus comprising heater is a three- dimensional array of series-connected conductor coils (at least fig.8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heating elements of Cameron as modified by Swanson with a three- dimensional array of series-connected conductor coils as taught by Gere in order to provide for substantially free flow of air to an increased surface area for efficient result.  
Cameron as modified by Swanson and Gere is silent about a heater housing positioned above the shroud, the heating elements are laterally positioned along a common axis running through the air outlet such that the air is directed across the heating elements and along the common axis through the air outlet.
Mutchler teaches a device comprising a heater housing (22) positioned above the shroud of the air blower (17), the heating elements are laterally positioned along a common axis running through the air outlet (24) such that the air is directed across the heating elements and along the common axis through the air outlet (fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cameron as modified by Swanson and Gere with a heater housing positioned above the shroud, the heating elements are laterally positioned along a common axis running through the air outlet such that the air is directed across 
For claim 14, Cameron as modified by Swanson, Gere, and Mutchler discloses (a) the air inlet in the first side wall is a first plurality of openings (Cameron fig.1), -6- 58671-9056159275.1(b) the air inlet in the second side wall is a second plurality of openings (Swanson, fig.2), and (c) the air outlet in the front wall is a single opening (Cameron fig.1). 
For claim 15, Cameron as modified by Swanson, Gere, and Mutchler is silent about wherein the ratio of the total cross- sectional area of the first plurality of openings in the first side wall and the second plurality of openings in the second wall to the total cross-sectional area of the air outlet is approximately 6.4:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ratio of the cross-section area of the air inlet to the total cross-sectional area of the air outlet of Cameron as modified by Swanson, Gere, and Mutchler with approximately 6.4:1 depending on user’s preferences and/or the size of the elements relative to one another within the apparatus in order to allow a desire flow of air in and out of the apparatus, since Applicant has not disclosed such claimed ratio is for any particular purpose.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron as modified by Swanson, Gere, and Mutchler as applied to claims 13-15 above, and further in view of Hummel et al. 

Hummel teaches a handle (10), and wherein the exterminator housing has a top wall to which the handle is secured (at least fig.2 for top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cameron as modified by Swanson, Gere, and Mutchler with a handle and a top wall to which the handle is secured as taught by Hummel in order to allow handling of the device during use and/or convenient during transportation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THANH PHAM/Primary Examiner, Art Unit 3643